In a proceeding to invalidate petitions designating respondents Davey and Henkel as candidates in the Republican Party Primary Election to be held on June 17, 1969 for the Party position of member of the County Committee for the 112th Election District of the 2d Assembly District, Town of Brook-haven, Suffolk County, and for injunctive relief, the appeal is from an order of the Supreme Court, Suffolk County, entered June 4, 1969, which denied the petition in the proceeding. Order affirmed, without costs (Matter of O’Donnell v. Ryan, 13 N Y 2d 885). Appellants are granted leave to appeal to the Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldoek, P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.